 476DECISIONSOF NATIONALLABOR RELATIONS BOARDFirelands Sewer and Water Construction Co., Inc. andJohn A.McDonald.Case 3-CA-6022November 14, 1975DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDPENELLOOn September 30, 1975, Administrative Law JudgeMarion C. Ladwig issued the attached Decision inthisproceeding.Thereafter, the Respondent filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as" amended, theNational Labor Relations Board has delegated 'itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent, Firelands Sewer and Water Construction Co.,Inc.,Mansfield, Ohio, its officers, successors, agents,and assigns shall take the action set forth in saidrecommended Order, as so modified:1.In paragraph 1(b), substitute the word "other"for the words "like or related."2.Substitute the attached notice for that of theAdministrative Law Judge.IThe Respondent has excepted to certain credibility findings made bytheAdministrative Law Judge. It is the Board's established policy not tooverruleanAdministrativeLaw Judge's resolutions with respect tocredibilityunlessthe clear preponderance of all of the relevant evidenceconvincesus that the resolutions are incorrectStandard Dry Wall Products,Inc,91NLRB 544 (1950), enfd. 188 F 2d 362 (C A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had a chance togive evidence,the NationalLaborRelations Board221 NLRB No. 102has found that we violated the National LaborRelations Act, and has ordered us to post this notice.The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through represent-atives of their own choosing-To act together for collective bargainingor other mutual aid or protectionTo refrain from any or all these thingsexcept to the extent that membership in aunion may be required pursuant to a lawfulunion-security clause.WE WILL NOT do anything that interferes with,restrains, or coerces employees with respect tothese rights.More specifically,WE WILL NOT refuse to hire an employeebecause he has engaged in picketing at one of ourjobs.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof their rights as guaranteed by Section 7 of theAct.WE WILL pay Mr. John McDonald his lostearnings, plus 6-percent interest per annum.FIRELANDS SEWER ANDWATER CONSTRUCTIONCO., INC.DECISIONSTATEMENT OF THE CASEMARION C. LADwIG, Administrative Law Judge: Thiscase was heard at Rochester, New York, on June 27, 1975.1The charge was filed by an individual, John McDonald, onMarch 28, and the complaint was issued on May 9. Thecase arose when the Respondent Company's area superin-tendent,Mason Wheeler, saw McDonald signing in as anew employee, inquired if he was "the guy who walked thepicket line" 2 years earlier, and ordered him out of theoffice.The primary issue is whether the Companyunlawfully refused to hire McDonald for having engagedin protected concerted activities in violation of Section8(a)(1) of the National Labor Relations Act.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe brief filed by the Company, I make the following:IAll dates are in 1975 unless otherwise stated. FIRELANDS SEWER & WATER CONSTRUCTION CO.FINDINGS OF FACTI.JURISDICTIONThe Company, an Ohio corporation, is engaged as ageneral contractor in the sewer and water constructionindustry, and annually performs services valued in excessof $50,000 in States other than Ohio. The Company admits,and I find, that it is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act, andtheUnion, Local 832, International Union of OperatingEngineers,AFL-CIO,isa labor organization within themeaning of Section2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA.Rejection by SuperintendentWheelerOn February 19, master mechanic James Prinzing andmechanic Jack Adams were building a bore pit on theLakeshore interceptor project in Irondequoit., They werebehind in their repairs on the equipment on the job and, asAdams (a company witness) credibly testified, Superinten-dentWheeler wanted "to get another welder, so we'd bethree [Priming; Adams, and the welder] to work on theequipment."Wheeler told Priming he would like to getback Le Frois (a union welder who had his own machine).Prinzing telephoned the Union, but Le Frois was notavailable and the Union referred McDonald (an experi-enced welder with his own welding machine mounted onhis truck) to the job.On Thursday morning, February 20, welder McDonaldreported for work. Master mechanic, Priming, who hadseenMcDonald doing this type of work before,assignedhim to build the bore pit. Priming and mechanic AdamshelpedMcDonald load the necessary oxygen, acetylene,and welding rods on his truck,and Priming then instructedMcDonald to report to the office to sign in. WhileMcDonald was in theofficedoing so, SuperintendentWheeler entered and asked about welder Le Frois. Uponbeing told that Le Frois was working on another job,Wheeler asked McDonald "if I was the guy who walkedthe picket line against him a couple of years ago,downtown on Exchange Street." McDonald said, "Yes, sir,Iwas." Then, as McDonald credibly testified, Wheelersaid,"Get your papers and get out." (According toWheeler,"I asked him if he was the same [person] thatwalked the picket line in downtown Rochester, ExchangeStreet.He answered that he had,so I asked him if he'd gethis papers and whatever he had there and hit the road."Wheeler did not detail why, "I just asked if he was on thepicket line. As far as I was concerned he had two strikesagainst him at that time.")AfterMcDonald left the job, mechanic Adams did thewelding on the bore pit, and he and master mechanicPriming did the welding on equipment being repaired.This is welding work which McDonald would haveperformed at least through Friday, February 28, when theUnion called its members from the job.477B.The Company's Defenses1.Purported picket line misconductThe Company's first defense is that "The Charging Partywas not hired due to the fact that in 1973, he hadundertaken acts of misconduct while a non-employeepicketat the Employer's Exchange Street Project inRochester."In support of this defense, the Company producedtestimony by mechanic Adams and, operator CharlesFinleythat,whenMcDonaldengagedinthe(informational) picketing in early 1973 (for a, total of 6days), he at first would slowly walk the picket line in frontof the Company's approaching front-end loader (whichwas crossing the street with materials),causing the driverof the loader to slow down. However, as Adams crediblytestified,McDonald "settled down after awhile," and afterthat Adams "didn't slowdown; I just kept going" and "Hegot out of the road," speeding up to get out of the way. Inaddition,McDonald would take out a pad or notebookand at least gave the appearance that he was taking downthe license plate numbers of trucks which came to the job.Both Adams and Finley credibly testified that he did notinterfere with the trucks. (I find that this picket line activitywas not unprotected conduct.)Another company witness, Foreman Kessell Farrell,credibly testified (although McDonald did not recall) thaton two occasions when Farrell left the Exchange Street jobin a company pickup truck,going in the direction of theCompany's Penfield job, McDonald followed him; the firsttime until he went to a shopping center,and the secondtime until he went to the company warehouse.McDonaldnever followed him to his home. (I find that this also wasnot unprotected conduct.)SuperintendentWheeler, who claimed he had a good-faith.belief thatMcDonald engaged in misconduct whilepicketing, testified thatMcDonald would park closest tothe driveway "where we'd have a hell of a time getting avehicle through" (although he admittedly never askedMcDonald to move his car nor called to police to have thecarmoved, and McDonald,credibly denied blocking thedriveway), and that McDonald would wrinkle up his coffeecup and throw it on the ground or sidewalk (as employeesalso would do).He also testified about receiving reportsfrom Foreman Farrell about being followed. (I find thatneither were these unprotected activities.)Apparently realizing the weakness of the Company'sdefense,SuperintendentWheeler gave other testimonywhich was not corroborated.He claimed that he couldhear, from a distance of about 150 feet,profanities whichMcDonald was shouting to the dump truck, drivers.(McDonald 'credibly denied that he' used any profanities,although"Once in a while we would"shout "scab" to thedrivers.) In addition, Wheeler claimed that on about 20occasions "my people came to me, complaining of thisfellow, wanting to know of me personally, or our company,could we do anything about this person harassing them, hisactions on the picket line, because they, felt if he could do itout there,what is going to happen when they go home,what is going to happen to their families if he does followthem home." (He admitted that he had not called the 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDpolice about any picketing difficulties, or filed any chargeof illegal picketing.) In response to objections to suchtestimony, the company counsel argued that whether ornot the (purported) complaints were true, "we contend Mr.Wheeler . . . had a good faith belief that the misconductthatMr. McDonald undertook was unprotected; this is thevery heart of our case." I accepted the testimony asevidence. -However, Wheeler did not impress me as being acandid witness. (From his demeanor while testifying on thestand, it appeared that he was willing to fabricatetestimony to support the Company's defense.) I discredithis testimony about the approximately 20 complaintsabout McDonald's picket line conduct, and also his claimthat he still feared difficulty which McDonald might'causeif he had been hired on February 20.Accordingly, I - find-that The Company did not have agood-faith belief- thatMcDonald engaged in unprotectedactivity at the time of the 1973 picketing.2.Other defenseThe ,Company also contends that McDonald -did nothave the requisite skill necessary to perform the work thatWheeler had in mind for him on February 20, 1975, whenhe reported for -work. To the contrary, the evidence showsthatmastermechanic Prinzing, who was familiar withMcDonald's qualifications, had 'already assigned him tobegin working on the bore pit that morning. Wheeler's onlyreason for not hiring McDonald was his prior picketing. Itherefore reject this defense as a mere afterthought.C.Concluding FindingsUpon considering all the evidence and circumstances, Ifind that the Company refused to hire McDonald-after hehad already been assigned to work-in retaliation for hisprior picketing which was protected concerted activity, andthat the Company thereby violated Section 8(a)(1) of theAct. (I find it unnecessary to rule on the further allegationthat the Company violated Section 8(a)(3) of the Act.) -CONCLUSIONS OF LAWBy refusing to hire John McDonald on February 20because he had previously engaged in protected concertedactivity, the Company engaged in an unfair labor practiceaffecting commerce within the meaning of Section 8(a)(1)and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged in anunfair labor practice, I find it necessary to order theRespondent to cease and desist therefrom and to take2In theevent no exceptions are filed as provided by Sec 102 46 of theRules and Regulationsof the'National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings,conclusions,and Order, and all objections thereto shall bedeemed waived for all purposescertainaffirmativeactiondesigned to effectuate thepolicies of the Act.The Respondent having unlawfully refused employmentto an applicant on a sewer construction job on which heotherwise would have worked from February 20 throughFebruary 28, 1975, I find it necessary to order theRespondent to compensate him-for his lost earnings, plusinterestat 6 percent per, annum as prescribed inIsisPlumbing & Heating Co.,138 NLRB 716 (1962).Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER2Respondent, Firelands Sewer and Water ConstructionCo., Inc.,Mansfield, Ohio, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Refusing employment or otherwise discriminatingagainstany applicant or employee for engaging inprotected concerted activity.(b) In' any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2. , Take the following affirmative action necessary toeffectuate'the policies of the Act:(a)Make John McDonald whole for his lost earnings inthe manner set forth in the Remedy.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all records necessary toanalyze the amount of backpay due under the terms of thisOrder.(c)Post at its office in Mansfield, , Ohio, and at allconstruction jobs where employees report to work, copiesof the attached notice marked "Appendix." 3 Copies of saidnotice, on forms provided by the Regional Director ofRegion 3, after, being duly signed by Respondent'sauthorized representative, shall be posted by the Respon-dent immediately upon receipt thereof, and be maintainedfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to ensure that the notices are not ' altered,defaced, or covered by any other material.(d)Notify the Regional Director, in writing, within 20days from the date of this Order, what steps theRespondent has taken to comply herewith.IT Is FURTIIER'-ORDERED that the complaint be dismissedinsofar as it alleges violations-of the Act not specificallyfound.3 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted' Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "-